 



EXHIBIT 10.G
AMENDMENT NO. 1 TO THE
EL PASO CORPORATION
EMPLOYEE STOCK PURCHASE PLAN
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation Employee Stock Purchase Plan, amended and restated effective as of
July 1, 2005 (the “Plan”);
     WHEREAS, pursuant to Section 15 of the Plan, the Board of Directors or the
“Committee” (as defined in the Plan) may from time to time make such amendments
to the Plan as either of them may deem proper and in the best interests of the
Company;
     WHEREAS, the Company desires to clarify provisions of the Plan to reflect
the intent of the Board of Directors and the Compensation Committee with respect
to adjustments in the number of authorized shares under the Plan.
     NOW THEREFORE, the following amendment shall be made to the Plan:
     Section 3(b) shall be deleted in its entirety and replaced with the
following:
     “(b) In the event of a recapitalization, stock split, stock dividend,
exchange of shares, merger, reorganization, change in corporate structure or
shares of the Company or similar event, the Board of Directors or the Committee
shall make such adjustments, if any, as it determines are appropriate and
equitable (i) to the number of shares authorized for issuance under the Plan and
(ii) with respect to the number of shares credited to each Participating
Employee’s Plan Account. Any such adjustment shall be final, binding and
conclusive on all persons claiming any right or interest under the Plan.”
     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of October 26, 2006.

                          EL PASO CORPORATION    
 
               
 
      By:   /s/ Susan B. Ortenstone    
 
                        Susan B. Ortenstone             Its Senior Vice
President, Human Resources and             Administration    
 
                ATTEST:            
 
               
By:
  /s/David L. Siddall
 
Corporate Secretary            

